Exhibit 10.1

 

AMENDMENT

TO

AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made and
entered into as of January 17, 2013, by and among: STORYCODE, INC., a Delaware
corporation (the “Company”); TIGERLOGIC CORPORATION, a Delaware corporation
(“Parent”); TLSC MERGER SUB, INC., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”); and JON MARONEY, an individual (the
“Stockholder Representative”).  The Company, Parent, Merger Sub and the
Stockholder Representative may each be referred to herein as a “Party” or,
collectively, as “Parties.”

 

RECITALS

 

A.                                    The Company, Parent, Merger Sub and the
Stockholder Representative are parties to that certain Agreement and Plan of
Merger, dated as of December 27, 2012 (the “Merger Agreement”), which provides
for the merger of Merger Sub with and into the Company on the terms and subject
to the conditions set forth in the Merger Agreement.

 

B.                                    Pursuant to Section 10.8 of the Merger
Agreement, no amendment of any provision of the Merger Agreement shall be valid
unless the same shall be in writing and signed by each of the parties thereto.

 

C.                                    The Parties desire to amend the Merger
Agreement as set forth below.

 

AGREEMENT

 

The Parties hereby agree as follows:

 

SECTION 1.                         AMENDMENT OF MERGER AGREEMENT

 

1.1                               Amendment to the Defined Term “Company
Series A Preferred Stock.”  The defined term “Company Series A Preferred Stock”
in Article I, Section 1.1 of the Merger Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Company Series A-1 Preferred Stock” means the Company’s Series A-1 Preferred
Stock.

 

Each use of the defined term “Company Series A Preferred Stock” throughout the
Merger Agreement is hereby replaced with the defined term “Company Series A-1
Preferred Stock.”

 

1.2                               Amendment to the Defined Term “Series A
Preferred Consideration.”  The defined term “Series A Preferred Consideration”
in Article I, Section 1.1 of the Merger Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Series A-1 Preferred Consideration” shall mean $1,000.

 

Each use of the defined term “Series A Preferred Consideration” throughout the
Merger Agreement is hereby replaced with the defined term “Series A-1 Preferred
Consideration.”

 

--------------------------------------------------------------------------------


 

1.3                               Addition of Section 2.17.  Article II of the
Merger Agreement is hereby amended by the addition of Section 2.17, which shall
read as follows:

 

2.17                Payment of Licensing Fee.  At the Closing, Parent shall pay,
or cause to be paid, a licensing fee of $249,000 to Handmark, Inc. pursuant to
that certain License Agreement, entered into as of July 1, 2011, by and between
Handmark, Inc. and the Company, as amended through the Effective Time, including
pursuant to that certain Handmark, Inc. Consent, Amendment, Assignment and
Acknowledgment, dated as of the date hereof entered into by Handmark, Inc., and
accepted and agreed by Parent and the Company.

 

1.4                               Amendment of Section 3.1.  Section 3.1 is
hereby amended to replace the word “Oregon” in the first sentence thereof with
the word “Delaware.”

 

SECTION 2.                         ADDITIONAL PROVISIONS

 

2.1                               No Other Amendments.  Except as it has been
specifically amended pursuant to this Amendment, the Merger Agreement shall
continue in full force and effect.  The term “Agreement” as used in the Merger
Agreement shall for all purposes refer to the Merger Agreement as amended by
this Amendment.

 

2.2                               Counterparts.  This Amendment may be executed
in several counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument.

 

2.3                               Headings.  The Section headings contained in
this Amendment are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Amendment.

 

2.4                               Severability.  Any term or provision of this
Amendment that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Amendment has been executed by the Parties hereto as of the date first
above written.

 

 

TIGERLOGIC CORPORATION

 

 

 

 

 

By:

/s/ Richard W. Koe

 

 

Name: Richard W. Koe

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

STORYCODE, INC.

 

 

 

 

 

 

 

By:

/s/ James McDermott

 

 

Name: James McDermott

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

TLSC MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Richard W. Koe

 

 

Name: Richard W. Koe

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

STOCKHOLDER REPRESENTATIVE

 

 

 

 

 

By:

/s/ Jon Maroney

 

 

Name: Jon Maroney

 

3

--------------------------------------------------------------------------------